Tbe opinion of tbe Court was delivered by
O’Neall, J.
In tbis case we perceive no reason to disturb tbe verdict. But it is thought advisable to make a slight explanation of the case of Stephens vs. Chappell, 3 Strob. 80.
That case, it will be seen on referring to it, placed tbe defence of tbe defendant upon tbe ground, that when be bought tbe woman, she had the seeds of the disease, (typhoid fever,) in her system.
It was of tbis disease, that tbe judge trying the case ruled that “ such a thing as typhoid fever being considered like small-pox, as having a beginning before tbe symptoms are discovered, cannot be,” and in which be stated tbe rule to be in such a case as (“ typhoid fever,”) that “ tbe disease must be in a formed state evidenced by symptoms, before it could affect tbe sale.”
• Tbis rule of course extends to all cases of fever having no fixed law for their commencement.
It never was intended to apply to chronic cases, such as rheumatism.
The word “organic” used by my much respected brother Evans, was inappropriate to tbe case; and tbe Court prefer to adhere to the precise ruling of the judge below, in that case. *19It was that, and that alone, wbicb tbis Court intended to affirm.
Tbe motion is dismissed.
Wardlaw, Withers, Whitner, G-LoTERandMuNRO, JJ., concurred.

Motion dismissed.